
	

114 S1812 IS: Improving Cooperation with States and Local Governments and Preventing the Catch and Release of Criminal Aliens Act of 2015
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1812
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Grassley (for himself, Mr. Barrasso, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To protect public safety by incentivizing State and local law enforcement to cooperate with Federal
			 immigration law enforcement to prevent the release of criminal aliens into
			 communities.
	
	
		1.Short title
 This Act may be cited as the Improving Cooperation with States and Local Governments and Preventing the Catch and Release of Criminal Aliens Act of 2015.
 2.DefinitionsFor purposes of this Act: (1)Criminal alienThe term criminal alien means any alien who—
 (A)was arrested, charged, or convicted of an offense described in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43));
 (B)is described in paragraph (2), (3), (9)(A), (9)(C)(i)(II), or (10)(C) of section 212(a) of such Act (8 U.S.C. 1182(a));
 (C)is removable under paragraph (2) or (4) of section 237(a) of such Act (8 U.S.C. 1227(a));
 (D)is described in section 276 of such Act (8 U.S.C. 1326); or (E)was arrested, charged, or convicted of any felony or misdemeanor offense relating to driving under the influence of alcohol or drugs.
 (2)Sanctuary jurisdictionThe term sanctuary jurisdiction means a State or a political subdivision of a State that has in effect a statute, policy, or practice that prohibits law enforcement officers of the State, or of the political subdivision, from assisting or cooperating with Federal immigration law enforcement in the course of carrying out the officers’ routine law enforcement duties.
			3.Limits on Federal funding for State and local jurisdictions
 (a)In generalA jurisdiction may not receive any of the funding described in subsection (b) if the jurisdiction does not cooperate with Federal officials with respect to criminal aliens or other aliens deemed to be a priority for removal by the Secretary of Homeland Security, including by refusing—
 (1)to detain or transfer custody of such aliens pursuant to detainers placed upon such aliens; or (2)to notify a Federal law enforcement agency, upon request, of the release of such aliens.
 (b)Restricted fundingThe funding described in this subsection consists of— (1)any of the funds that would otherwise be allocated to the State or political subdivision under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i));
 (2)any grant funding authorized under the Second Chance Act of 2007 (Public Law 110–199); and (3)any other law enforcement related grants or contracts awarded by the Department of Homeland Security or Department of Justice, which may be designated by the relevant Secretary or the Attorney General.
 (c)Termination of ineligibilityA jurisdiction shall become eligible to receive funds, grants, or contracts described in subsection (b) after the Secretary of Homeland Security, in consultation with the Attorney General, certifies that—
 (1)the jurisdiction no longer fails to cooperate with Federal officials regarding detentions, transfers, and notifications described in subsection (a); and
 (2)the statute, policy, or practice of that State or political subdivision prohibiting law enforcement officers from assisting or cooperating with Federal immigration law enforcement with respect to criminal aliens has been repealed, rescinded, or terminated.
 (d)ReallocationAny funds that are withheld from a jurisdiction pursuant to this section shall be reallocated by the Secretary of Homeland Security or by the Attorney General, in consultation with each other, equally among—
 (1)States and political subdivisions of States, which— (A)cooperate with Federal officials regarding the detentions, transfers, and notifications described subsection (a); and
 (B)submit an application to the appropriate Department for such unobligated funds; and (2)any statutorily authorized Federal grant program designed to protect victims of violence.
				4.Transparency and accountability
 (a)Annual publicationNot later than 60 days after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security and the Attorney General shall jointly publish, on the websites of their respective departments—
 (1)a list of sanctuary jurisdictions; and (2)a list of jurisdictions that do not grant Federal immigration law enforcement officers regular access to jails or detention facilities.
 (b)Public disclosure of detainers or requests for notificationNot later than 60 days after the date of the enactment of this Act, and quarterly thereafter, the Secretary of Homeland Security shall publish, on the website of the Department of Homeland Security—
 (1)the total number of detainers and requests for notification of the release of any alien that has been issued to each State or political subdivision; and
 (2)the number of such detainers, and requests for notification that have been ignored or otherwise not honored.
 5.Increase in penalty for reentry by removed alienSection 276(a) of the Immigration and Nationality Act (8 U.S.C. 1326(a)) is amended, in the undesignated matter following paragraph (2)(B), by striking shall be fined under title 18, United States Code, or imprisoned not more than 2 years, or both and inserting shall be imprisoned for not less than 5 years and may also be fined under title 18, United States Code.
 6.Savings provisionsNothing in this Act may be construed— (1)to require law enforcement officials of a State or a political subdivision of a State to report or arrest victims or witnesses of a criminal offense; or
 (2)to limit the ability of State and local law enforcement to cooperate with Federal immigration law enforcement with regard to aliens who are not criminal aliens.
			
